United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
CORRECTIONAL INSTITUTION, Fort Dix, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1438
Issued: March 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On June 4, 2013 appellant, through her attorney, filed a timely appeal from the
January 11, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
terminating her medical and wage-loss compensation benefits. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective June 30, 2012.
FACTUAL HISTORY
On June 9, 2005 appellant, then a 43-year-old accounting technician, filed a traumatic
injury claim alleging that on that date, while walking back from the east compound after doing
1

5 U.S.C. § 8101 et seq.

releases, she twisted her ankle because of the stones that were on the sidewalk. On July 29, 2005
OWCP accepted her claim for sprain/strain of the left ankle. It paid wage-loss compensation and
medical benefits.
In a November 4, 2009 report, Dr. Joseph A. Megara, III, a podiatrist, noted that he last
saw appellant on July 23, 2009. He indicated that, upon review of her record, appellant’s
diagnosis remained as high ankle sprain with syndesmotic tear but with additional subsequent
post-traumatic chronic pain and swelling. Dr. Megara noted that appellant was to wear an elastic
ankle support when doing any significant activities and take medication to alleviate her pain as
needed. He opined that she had reached maximum medical improvement and that it would be
unrealistic to expect her to get back to her preinjury state. Dr. Megara recommended that
appellant continue in her current position because it is sedentary and does not require any heavy
lifting, long distance walking, prolonged standing or kneeling. In an October 22, 2010 attending
physician’s report, he indicated that she was still being treated for a high grade ankle sprain
characterized by pain, limitation of ambulation, swelling, ability to walk and stand. Dr. Megara
noted that he was still treating appellant with anti-inflammatory medication, a walker, physical
therapy, rest, ice and elevation.
On March 26, 2012 OWCP referred appellant to Dr. Stanley Askin, a Board-certified
orthopedic surgeon, for a second opinion. In an April 13, 2012 report, Dr. Askin opined that she
was fully recovered. He noted that there was a direct cause for the original injury, but that it has
long since ceased. Dr. Askin opined that the accepted condition was not active and there were
no objective findings. He noted that appellant was offering complaints, but none that were
supported by any documented change in her baseline condition that would have predicted
complaints up to the present time or future. Dr. Askin specifically noted that there were no
clinical findings not under her control that showed a continuing injury, such as any
documentation of a complete tear of any important structure nor any suggestion of an
osteochondral lesion and so no reason to expect that there would be any consequence, such as an
instability problem or degradation of ankle function secondary to osteoarthritis. In describing the
findings on his physical examination, he noted that appellant’s calves and ankles did not suggest
any clinically significant atrophy; that appellant did not have any rigidity of the hindfoot,
midfoot or forefoot joints; that he did not detect any edema or synovitis about any of the joints of
her ankles or feet; and that the skin on appellant’s feet and ankles did not evince any abnormality
in the skin wear pattern that might suggest that she was walking in an abnormal fashion.
Dr. Askin further observed that although she walked with a slight hitch favoring her left lower
extremity, this was not necessarily objective as she knew she was being observed. He saw no
reason why appellant could not work in her regular job as accounting technician.
On May 21, 2012 OWCP proposed terminating appellant’s compensation benefits based
on Dr. Askin’s report. In a decision dated June 29, 2012, it finalized the termination of medical
and wage-loss benefits, effective June 30, 2012.
On July 5, 2012 appellant requested an oral hearing before an OWCP hearing
representative. At the hearing held on October 23, 2012, she discussed her injury and her
treatment with Dr. Megara. Appellant noted that she was out of work for approximately three
and one-half months. She noted that she presently walks with a little bit of a limp, that she
cannot walk as quickly as she used to, that she does not have the same range of motion in her

2

ankle and that she constantly feels pain in her ankle. Appellant noted that she is now working as
an auditor. Her attorney contended that he was not contesting so much the termination of
compensation as the termination of medical treatment in that appellant has ongoing residuals as a
result of the June 9, 2005 employment injury. He argued that OWCP has not met its burden of
proof to terminate medical benefits and, at the very least, an impartial medical opinion should be
obtained.
In a November 11, 2012 report, Dr. Megara listed his impression as left ankle joint pain
and stiffness status post high ankle sprain with syndesmotic tear. He believed that there were
still long-term sequelae of the original ankle injury that have moved from acute to chronic and
therefore are limiting her range of motion and abilities. Dr. Megara noted spurring on the x-ray
within the area of the ankle joint that is evidence of post-traumatic arthritis starting to develop.
He noted that appellant should continue to take over-the-counter medication for pain and that, if
she continues to feel unstable in her ankle, she should consider external ankle bracing.
By decision dated January 11, 2013, the hearing representative affirmed the termination
of benefits. However, he determined that Dr. Megara’s July 19, 2012 report showed that
residuals of her work injury had become chronic, whereas Dr. Askin concluded that there were
no objective findings on clinical examination. The hearing representative also noted further
discrepancies between the reports and indicated that the case must be remanded for an impartial
medical examination to determine if there are any remaining residuals of appellant’s injury after
the termination of benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 Following a
proper termination of compensation benefits, the burden of proof shifts back to claimant to
establish continuing employment-related disability.3
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.4 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which requires further medical treatment.5
ANALYSIS
The Board finds that OWCP did not meet its burden to justify termination of benefits.

2

See also J.P., Docket No. 13-1049 (issued August 16, 2013); Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

John F. Glynn, 53 ECAB 155 (2001).

4

See T.P., 58 ECAB 524 (2007).

5

See I.J., 59 ECAB 408 (2008); Kathryn E. Demarsh, 56 ECAB 677 (2005).

3

OWCP based its decision to terminate appellant’s benefits effective June 30, 2012 on a
March 26, 2012 report by Dr. Askin, the second opinion physician, who opined that her original
injury had long since ceased. Dr. Askin noted that there were no clinical findings not under
appellant’s control evidencing a continuing injury. He noted that there was no documentation of
a complete tear of any important structure nor any suggestion of an osteochondral lesion and so
no reason to expect that there would be any consequence, such as an instability problem or
degradation of ankle function secondary to osteoarthritis. In describing the findings on
Dr. Askin’s physical examination, he noted that her calves and ankles did not suggest any
clinically significant atrophy. He noted that appellant did not have any rigidity of the hindfoot,
midfoot or forefoot joints. Dr. Askin also noted that he did not detect any edema or synovitis
about any of the joints of her ankles or feet. He further observed that, although appellant walked
with a slight hitch favoring her left lower extremity, this was not necessarily objective as she
knew she was being observed. Dr. Askin observed that the skin on her feet and ankles did not
evince any abnormality in the skin wear pattern that might suggest that she was walking in an
abnormal fashion.
Dr. Askin’s opinion that appellant fully recovered from the sprain/strain of the left ankle
is in conflict with the opinion of Dr. Megara, her treating physician, who opined in his
November 4, 2009 report that she had residuals from her high grade ankle sprain with
syndesmotic tear. Contrary to his observation that appellant did not have any objective evidence
of residuals from the accepted injury, Dr. Megara opined that she had subsequent post-traumatic
chronic pain and swelling. In Dr. Askin’s October 22, 2010 attending physician’s report, he
indicated that he was still treating her for a high grade ankle sprain characterized by pain,
limitation of ambulation, swelling and decreased ability to walk and stand. Dr. Megara noted
that he was treating appellant with anti-inflammatory medication, a walker, physical therapy,
rest, ice and elevation.
Accordingly, at the time OWCP terminated appellant’s compensation on June 30, 2012
there remained an unresolved conflict in the medical opinion evidence as to whether she had
residuals from the accepted employment injury. Both Dr. Megara and Dr. Askin had the
opportunity to examine her and the medical record, but each reached differing conclusions with
regard to whether appellant had residuals from this accepted injury. The Board finds that the
relevant and probative medical evidence is in equipoise. It is well established that where there
exists opposing medical reports of virtually equal weight and rationale, the case should be
referred to an impartial medical specialist for the purpose of resolving the conflict.6 As OWCP
failed to resolve the conflicting medical opinion evidence, the Board finds that it did not meet its
burden of proof to terminate benefits.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective June 30, 2012 due to an unresolved conflict in medical opinion.

6

See Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2013 decision by the Office of
Workers’ Compensation Programs is reversed.
Issued: March 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

